Chiloyan v Chiloyan (2021 NY Slip Op 04695)





Chiloyan v Chiloyan


2021 NY Slip Op 04695


Decided on August 18, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 18, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SYLVIA O. HINDS-RADIX, J.P.
FRANCESCA E. CONNOLLY
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2019-05324
 (Index No. 150991/14)

[*1]Vanik Chiloyan, appellant,
vEduard Chiloyan, respondent.


Law Office of Yuriy Prakhin, P.C. (John F. Clennan, Ronkonkoma, NY, of counsel), for appellant.
Wilson Elser Moskowitz Edelman & Dicker, LLP, White Plains, NY (Karen H. Tommer, Lindsay Kalick, and Patrick J. Lawless of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Kim Dollard, J.), dated March 22, 2019. The order, upon a decision of the same court (Kenneth R. McGrail, Ct. Atty. Ref.) dated February 14, 2019, made after a framed-issue hearing, determining, in effect, that the defendant established his affirmative defense that the action was barred by the Workers' Compensation Law, directed dismissal of the complaint.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order dated March 22, 2019, must be dismissed on the ground that no appeal lies as of right from an order that is not the result of a motion made on notice (see  CPLR 5701), and leave to appeal has not been granted.
HINDS-RADIX, J.P., CONNOLLY, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court